McMurray, Presiding Judge.
Defendant was convicted of armed robbery, kidnapping, burglary, and aggravated assault (two counts). He was sentenced to serve a life sentence for armed robbery and concurrent 10 year *434sentences for the other crimes. A motion for new trial was filed, heard and denied. Defendant appeals. Held:
Decided February 26, 1982.
Ronnie Dale Payne, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee
It appears that neither an enumeration of errors nor brief has been filed in this case in accordance with Rule 14 (Code Ann. § 24-3614) of this court after due notice by our order dated December 4, 1981, directing that an enumeration of errors and brief be filed not later than 4:30 p.m., December 9,1981, or the appeal would be subject to dismissal under Rule 27 (a) (Code Ann. § 24-3627 (a)) and Rule 14 of this court.
Nevertheless, we have examined the record and transcript and found no errors prejudicial to the defendant’s rights. A rational trier of fact (the jury in the case sub judice) could reasonably have found from the evidence adduced at trial proof of the guilt of the defendant beyond a reasonable doubt of the offenses charged in the indictment. Drake v. State, 245 Ga. 798, 799 (267 SE2d 237); Sanders v. State, 246 Ga. 42 (1) (268 SE2d 628).

Judgment affirmed.


Banke and Birdsong, JJ., concur.